Citation Nr: 1717110	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  05-28 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected cervical spine disability.

2. Entitlement to service connection for a left groin/hip disorder, to include as secondary to a service-connected lumbar spine disability.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active and inactive duty for training from June 1989 to April 1993.  Her confirmed periods of active duty for training (ACDUTRA) were from July 5 through August 3, September 17 through September 29, and October 9 through November 7, 1989; from March 11 to March 24, 1991; drills on August 18-19 and September 22-23, 1990; and January 11-12, March 21, 25, April 22, 25, June 20-21, July 25-26, and August 21, 1993.  There is also evidence from payroll records, orders, and other service department records that that Veteran had other periods of inactive duty for training (INACDUTRA) (drills) from 1989 to 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A January 2005 rating decision, in pertinent part, denied entitlement to TDIU.  In February 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board; a transcript is of record.  In a February 2017 letter, the Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  The Veteran replied that she did not want a new hearing and wanted her case decided on the evidence of record.

This case has a long procedural history, but was last before the Board in January 2016, when the Board found that new and material evidence had been submitted to reopen claims for service connection for a right shoulder disorder and a left groin/hip disorder.  The underlying service connection claims, as well as the claims for service connection for a left shoulder disability and TDIU, were remanded for further development.

The Board acknowledges that the Veteran filed a notice of disagreement for a number of other issues.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues, and they are not before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A right shoulder disorder was not manifested during service, and is not show to be related to such service, to include to a service-connected cervical spine disability.

2. A left groin/hip disorder was not manifested during service, and is not show to be related to such service, to include to a service-connected lumbar spine disability.

3. A left shoulder disorder was not manifested during service, and is not show to be related to such service.


CONCLUSIONS OF LAW

1. Service connection for a right shoulder disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2016).

2. Service connection for a left groin/hip disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.310 (2016).

3. Service connection for a left shoulder disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements have been met with regard to the claims for service connection.  A June 2009 letter notified the Veteran of the information needed to substantiate and complete her claims for service connection, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  She was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issues, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been secured.  The Veteran has not identified any additional records that could be used to support her claims.

The Veteran was provided a June 2016 VA examination in connection with her claims for service connection for bilateral shoulder disorders and a left groin/hip disorder.  The Board finds the examination report contains adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  The Board finds that the June 2016 VA examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6; see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

When a claim of service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  Smith, 24 Vet. App. at 46-47. Accordingly, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112 and 1137, and 38 C.F.R. § 3.309, do not apply as to any osteoarthritis of the shoulders and left groin/hip.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran's medical records show that she has diagnosed osteoarthritis of the shoulders and left hip.  Current disabilities are therefore established.  To establish service connection, the evidence must still show that the disabilities are related to service, or any incident of service.

The Veteran's service records are silent for complaints of shoulder or left groin/hip problems.

On June 2016 VA examination, the examiner noted a prior incidental, asymptomatic finding of left shoulder degenerative joint disease, but noted that on examination, the Veteran had no pathology of her left hip or either shoulder.  The examiner acknowledged the Veteran's in-service back injury, but noted there was no indication of any problem with the hip or shoulders during service, and that the Veteran never reported problems with these joints on any examinations during service.  For these reasons, the examiner stated it was medically improbable that these conditions were directly related to service.  The examiner also noted that the Veteran's service-connected back and neck conditions did not cause or aggravate any current shoulder and left groin/hip disorders.  The examiner noted that the degenerative findings in the spine, shoulders, and hip are mutually exclusive conditions and unrelated.  The examiner explained that they are distinct anatomical regions of the body that have no reciprocal effect on one another clinically or biomechanically.  The examiner noted that arthritis of the spine would not lead to separate injury or conditions in the hip or shoulders, and that degenerative changes of these joints are common findings in the Veteran's age demographic.

The Board finds that the evidence of record does not support findings of service connection for right and left shoulder disorders or a left groin/hip disorder.

The Board finds the VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's current shoulders, left hip/groin, and service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's bilateral shoulder and left groin/hip disorders were related to service, to include her service-connected neck and back disabilities.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing her bilateral shoulders and left groin/hip disorders to service or to service-connected disabilities.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, she is not competent to provide an opinion as to the etiology of any current shoulder or groin/hip disorders.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that her lay statements were adequately considered, however, in the examiner's opinion.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for a right shoulder disorder, a left groin/hip disorder, and a left shoulder disorder.  Accordingly, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left groin/hip disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal for TDIU.

This matter was previously addressed on an extraschedular basis, but as of September 12, 2012, the Veteran met the schedular criteria for TDIU, and considered under 38 C.F.R. § 4.16(a), the Board finds there is additional duty to assist in this appeal.  The Board finds that an examination is needed with regard to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for her service-connected disabilities; this specifically includes treatment records from the VA San Diego Healthcare System from February 2016 to the present.

2. After completing directive (1), the AOJ should arrange for the Veteran to be examined by the appropriate medical professional(s) to assess the impact her service-connected lumbar spine degenerative arthritis, cervical spine degenerative spondylosis and degenerative arthritis, left and right arm radiculopathy, and left leg sciatica have on her employability.  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner(s) in conjunction with the examination(s).  Upon review of the record and interview and examination(s) of the Veteran, the examiner(s) should offer an opinion regarding the impact the Veteran's service-connected lumbar spine degenerative arthritis, cervical spine degenerative spondylosis and degenerative arthritis, left and right arm radiculopathy, and left leg sciatica (but not her age or any non-service connected disabilities) have on her ability to engage in substantially gainful employment consistent with her education and experience.  The examiner should describe the types of employment that would be precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.

3. The AOJ should then review the obtained VA examination report(s) to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal for TDIU.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


